Citation Nr: 0714336	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-18 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  In September 2003 the veteran expressed disagreement with 
the initial disability rating assigned for migraines by the 
October 2002 rating decision.  

2.  In January 2004, a statement of the case addressing the 
initial disability rating claim was issued to the veteran.  

3.  The veteran did not file a substantive appeal within 60 
days of the RO issuing a statement of the case in January 
2004 or within one year of notice of the October 2002 rating 
action at issue.


CONCLUSION OF LAW

As the veteran did not file a substantive appeal as to the 
October 2002 rating decision within 60 days of VA's mailing a 
January 2004 statement of the case, the Board lacks 
jurisdiction to review her appeal. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303, 20.305 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely substantive appeal.  See 38 C.F.R. §§ 
20.200, 20.202 (2006).  A substantive appeal shall be filed 
within 60 days from the date of mailing of the SOC, or within 
the remainder of the one-year period from the date of mailing 
of the notification of the rating decision that is being 
appealed, whichever time period ends later.  38 C.F.R. § 
20.302(b)(2) (2006).  The date of mailing the letter that 
notifies the claimant of the rating decision determination 
will be presumed to be the same as the date of that letter 
for the purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. § 20.302(b) (2006).  Notice means written notification 
sent to the claimant at his or her latest address of record.  
38 C.F.R. § 3.1(q) (2006).

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306 (2006).

Here, the veteran was sent notice on October 29, 2002, of the 
October 2002 rating decision by which service connection for 
migraines was established.  The veteran voiced disagreement 
with the disability rating assigned and a SOC was issued on 
January 27, 2004.  Computation of the one-year period from 
the date of the rating decision notice ended on Wednesday, 
October 29, 2003; however, since the SOC was sent on January 
27, 2004, the veteran had 60 days from this date in which to 
provide the RO with a Substantive Appeal.  Computation of the 
60-day period began on January 28, 2004, and ended on Friday, 
March 26, 2004.  The substantive appeal, which was received 
on May 5, 2004, was received more than one year after the 
notice of the rating decision and more than a month after the 
expiration of the 60-day period after the issuance of the 
SOC.  Accordingly, the veteran's substantive appeal form, 
received in May 2004, was not timely.

In response to the February 2007 letter issued to her 
regarding the timeliness of her appeal, the veteran argues 
that she had been in continuous communication with VA in 
regards to the prosecution of her increased rating claim and 
therefore her appeal should be viewed as active and timely.  
In this regard, the law clearly indicates that a claimant 
will be afforded a period of 60 days from the date of the SOC 
to file the formal appeal.  38 U.S.C.A. § 7105(d)(3) (West 
2002).  Accordingly, the appellant's argument that her 
substantive appeal form which was not received until May 2004 
should be viewed as "continuous communication" with VA and 
therefore a timely appeal is not appropriate based on the 
statutory, and regulatory, provisions.  She was specifically 
notified of the 60-day time limit in the January 2004 SOC.  
The SOC also informed her that if she needed more time to 
file her appeal, she was able to request more time (if 
requested before the expiration of the 60-day period).  The 
appellant did not request an extension of the time period to 
file her substantive appeal.  Therefore, as the appellant's 
substantive appeal was not timely filed, she did not perfect 
her appeal of her initial evaluation for migraines, and the 
Board does not have jurisdiction to review her claim.  

As the law is determinative in the instant case, the 
provisions of the Veterans Claims Assistance Act of 2000 are 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).


ORDER

The Board lacks jurisdiction to review the initial disability 
rating assigned for the veteran's service-connected 
migraines.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


